Exhibit 10.5

 

EXCERPT FROM THE

MINUTES OF A REGULAR MEETING OF THE

BOARD OF DIRECTORS OF DUKE ENERGY CORPORATION

HELD ON MAY 12, 2005

 

Upon motion duly made and seconded, it was unanimously

 

RESOLVED, That the Directors’ Compensation and Benefits Programs be, and they
hereby are, revised to allow for the increase in payment of the Board Retainer
(stock) and Nuclear Oversight Committee attendance fees as set forth below:

 

Board Retainer (stock)  

•      $65,000 value (equity vehicle may vary)

Nuclear Oversight Committee Meeting Fee  

•      $3,000 for in-person meetings held in conjunction with Board meetings,
including bifurcated meetings (e.g., meeting on day 1, with second meeting on
day 2, both around Board meeting)

 

FURTHER RESOLVED, That all of the above-stated revisions are effective
retroactive to May 1, 2005, except for the stock retainer, for which an award of
540 phantom stock units will be granted on May 12, 2005, (based on the May 11,
2005, closing price), to make up for the difference in the revised annual value
and the value of the award made in February, 2005.